DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarcy(USPATENT: 6787895, hereinafter Jarcy) in view of Japp  (USPGPUB DOCUMENT:2008/0078570, hereinafter Japp).


Re claim 1 Jarcy discloses in Fig 1-7 a method of forming a microelectronic device, comprising: sequentially forming multiple build-up layers on one another to form a multi-layer substrate(PCB 278/202), each build-up layer including a layer and an associated conductive layer(299/280/282)[col6,lines 1-35 of Jarcy] extending over the layer and forming contacts(298/296)[col6,lines 30-40 of Jarcy] extending through the layer, including, forming a first group of multiple vertically adjacent build-up layers(PCB 278 can comprise multiple layers)[col6,lines 1-10 of Jarcy], 
forming a selected build-up layer (202 of Jarcy) over multiple vertically adjacent build-up layers(PCB 278 can comprise multiple layers)[col6,lines 1-10 of Jarcy],  the selected build-up layer (202 of Jarcy) including a recess(recess in 202 of Jarcy) in the layer configured to receive an embedded die(204/206)[col5,lines 10-20 of Jarcy], 
placing an embedded die(204/206)[col5,lines 10-20 of Jarcy] having contacts(280/282) within the recess(recess in 202 of Jarcy) in the selected build-up layer (202 of Jarcy);
 wherein contacts(280/282) of the embedded die(204/206)[col5,lines 10-20 of Jarcy] electrically engage contacts(298/296)[col6,lines 30-40 of Jarcy] of an adjacent build-up layer. 

Jarcy  does not disclose each build-up layer including a dielectric and an associated conductive layer extending over the dielectric and forming contacts extending through the dielectric, including, 
forming a first group of multiple vertically adjacent build-up layers including respective dielectric materials without fibers; and 
forming an  additional build-up layer over the selected build-up layer (202 of Jarcy);
and wherein the contacts of the adjacent build-up layer that engage the contacts of the embedded die are located within a dielectric without fibers; wherein at least one of the selected build-up layer (202 of Jarcy) and an  additional build-up layer located outward of the selected build-up layer (202 of Jarcy) includes a dielectric comprising fibers, and wherein multiple adjacent build-up layers located Inward from the selected build-up layer (202 of Jarcy) each include a dielectric without fibers

Japp discloses in Fig 1-6 a method of forming a microelectronic device, comprising: each build-up layer including a dielectric (dielectric)[0046 of Japp] and an associated conductive layer(25 of Japp) extending over the dielectric and forming contacts(53 of Japp) extending through the dielectric, including, forming a first group of multiple vertically adjacent build-up layers(upper 23/lower 23)[0061 of Japp] including respective dielectric materials without fibers (fiber-free dielectric)[0061,0065 of Japp]; and forming an  additional build-up layer(71 of Japp);
 wherein at least one of the selected build-up layer(12)[0060 of Japp]  and an  additional build-up layer (71 of Japp) located outward of the selected build-up layer (since the  additional build-up layer is over the selected build-up layer, this may be interpreted as located outward of the selected build-up layer) includes a dielectric comprising fibers [0067 of Japp], and wherein multiple adjacent build-up layers(upper 23/lower 23) (Fig 6 can comprise several additional dielectric and conductive layers)[0067 of Japp] located inward from the selected build-up layer (since the multiple vertically adjacent build-up layers including respective dielectric materials without fibers are located toward the selected build-up layer, this may be interpreted as located inward from the selected build-up layer) each include a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Japp to the teachings of Jarcy in order to  have connectivity that is enhanced significantly due since it enables high-density connections while assuring prevention of electrical shorts [0065, Japp].  In doing so, forming an  additional build-up layer(71 of Japp) over the selected build-up layer (202 of Jarcy); and wherein the contacts(298/296)[col6,lines 30-40 of Jarcy] of the adjacent build-up layer that engage the contacts(280/282 of Jarcy) of the embedded die(204/206)[col5,lines 10-20 of Jarcy] are located within a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp]; 



Re claim 2 Jarcy and Japp disclose the method of claim 1, wherein the selected build-up layer (202 of Jarcy) containing the recess(recess in 202 of Jarcy) receiving embedded die(204/206)[col5,lines 10-20 of Jarcy] is formed with dielectric comprising glass fibers(glass)[0008 of Japp].

Re claim 3 Jarcy and Japp disclose the method of claim 2, wherein the  additional build-up layer (71 of Japp) located outward of the selected build-up layer (since the  additional build-up layer is over the selected build-up layer, this may be interpreted as located outward of the selected build-up layer) is formed with a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp]. 

Re claim 4 Jarcy and Japp disclose the method of claim 1, wherein the selected build-up layer (202 of Jarcy) surrounding the embedded die(204/206)[col5,lines 10-20 of Jarcy] is formed with a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp], and wherein the additional build-up layer(71 of Japp) extending outward of the selected build-up layer (202 of Jarcy) (since the  additional build-up layer is over the selected build-up layer, this may be interpreted as located outward of the selected build-up layer)is formed with a dielectric comprising glass fibers(glass)[0008 of Japp].

Re claim 5 Jarcy and Japp disclose the method of claim 1, wherein the substrate includes a core(core)[0064 of Japp], and wherein the first group of multiple vertically adjacent build-up layers(PCB 278 can comprise multiple layers)[col6,lines 1-10 of Jarcy] is formed over a first side of the core(core)[0064 of Japp]; and wherein the selected build-up layer (202 of Jarcy) is formed with a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp],

Re claim 6 Jarcy and Japp disclose the method of claim 5, further comprising forming multiple build-up layers(Fig 6 can comprise several additional dielectric and conductive layers)[0067 of Japp] on the second side of the core(core)[0064 of Japp].

Re claim 7 Jarcy and Japp disclose the method of claim 5, wherein an equal number of build-up layers(Fig 6 can comprise several additional dielectric and conductive layers)[0067 of Japp] are formed on each of the first and second sides of the core(core)[0064 of Japp], and wherein respective build-up layers to each side of the core(core)[0064 of Japp] are formed with the same dielectric compound (dielectric of Japp).

Re claim 8 Jarcy and Japp disclose the method of claim 1, wherein the substrate is a coreless substrate (since in Fig of Japp form the substrate is constructed from a bottom layer upwardly, this may be interpreted as coreless substrate).

Re claim 9 Jarcy and Japp disclose the method of claim 8, further comprising forming a first build-up layer (12)[0060 of Japp] including a dielectric comprising fibers [0067 of Japp], and forming the first group of vertically adjacent multiple build-up layers (Fig 6 can comprise several additional dielectric and conductive layers)[0067 of Japp] without fiber (fiber-free dielectric)[0061,0065 of Japp] over the first build-up layer.

Re claim 10 Jarcy and Japp disclose the method of claim 4, further comprising forming the additional build-up layer(71 of Japp) dielectric with fibers [0067 of Japp] to define an open region (open region where upper 23/21 of Japp is in) above the embedded die(204/206)[col5,lines 10-20 of Jarcy], and forming a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp] within the open region.

Re claim 11 Jarcy and Japp disclose the method of claim 1, further comprising coupling an external die (77 of Japp) to the substrate and in electrical communication (by way of 75/73 of Japp) through die contacts(298/296)[col6,lines 30-40 of Jarcy] with the embedded die(204/206)[col5,lines 10-20 of Jarcy].

Re claim 12 Jarcy and Japp disclose the method of claim 11, wherein electrical contacts(280/282 of Jarcy) formed in the build-up layer(202 of Jarcy) comprising fibers [0067 of Japp] are placed at a first minimum pitch (pitch of 280/282); and wherein electrical contacts(298/296)[col6,lines 30-40 of Jarcy] to the embedded die(204/206)[col5,lines 10-20 of Jarcy] contact are placed at a second minimum pitch (pitch of 298/296), the second minimum pitch smaller than the first minimum pitch (see Fig 7 of Jarcy).

Re claim 13 Jarcy and Japp disclose the method of claim 1, wherein build-up layers(202 of Jarcy) comprising fiber (12 of Japp) are formed from prepreg materials comprising dielectric resin (resin)[0061 of Japp] impregnated with glass fibers(glass)[0008 of Japp] or glass cloth.

Re claim 14 Jarcy and Japp disclose the method of claim 1, wherein build-up layers without fibers(fiber-free dielectric)[0061,0065 of Japp] comprise non-fibrous Fillers (fillers a such as glass)[0020 of Japp]

Re claim 15 Jarcy and Japp disclose the method of claim 1, wherein contacts(298/296)[col6,lines 30-40 of Jarcy] engaging the electrical contacts(280/282) of the embedded die(204/206)[col5,lines 10-20 of Jarcy] extends through a dielectric without fibers(fiber-free dielectric)[0061,0065 of Japp] formed within a recess(recess in 202 of Jarcy) ofa build-up layer comprising fibers [0067 of Japp].

Re claim 16 Jarcy and Japp disclose the method of claim 1, wherein forming multiple build-up layers(PCB 278/202)(PCB 278 can comprise multiple layers)[col6,lines 1-10 of Jarcy] without fiber fiber-free dielectric)[0061,0065 of Japp]  comprises patterning one or more layers of dielectric without fiber by laser patterning.

A laser patterning for a patterning one or more layers of dielectric would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.


Re claim 17 Jarcy and Japp disclose the method of claim 1, further comprising securing an additional semiconductor die (77 of Japp) in communication with contacts(280/282) of the embedded die(204/206)[col5,lines 10-20 of Jarcy] through contacts(298/296)[col6,lines 30-40 of Jarcy] in the additional build-up layer(71 of Japp).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819